■ — -Appeal by the employer and his insurance carrier from a decision of the Workmen’s Compensation Board awarding death benefits. Decedent was a general worker and superintendent on the private estate of his employer and during the summer weeks preceding his death he performed such tasks as cutting and loading hay, covering a roof with tar paper, and gardening. He had complained during this period of frequent dizzy spells. On August 9, 1950, decedent, unaided, unloaded a truck containing metal fence posts, weighing about one-half ton in all. That evening and the next day he complained of dizziness and nausea. On August 11, 1950, while at work, he suffered a cerebral hemorrhage which resulted in his death on August 16th. The appellants’ chief point upon this appeal is that the board was in error in finding that an industrial accident had occurred on August 9, 1950, and that the accident had caused the decedent’s death. The proof clearly established excessive strain on August 9th and there was medical testimony that this, together with the other acts of overexertion in the heat of the summer, contributed to the decedent’s death. This was sufficient to sustain the board’s finding. Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Halpern, Imrie and Zeller, JJ.